DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to the applicant’s filling of an Amendments/Remarks on 11/30/2021.  Applicant amended claims 1-12, canceled claims 13-18, and added claim 19.  The claims 1-12 and 19 are pending.

Response to Arguments
	Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
	Claims 1-12 where originally directed to a first species associated a method of securing nodes within a clusters with configuring a service access point within the cluster as a secure endpoint handling all communications into and out of the cluster.  While new claim 19 is directed to securing nodes  within a cluster by installing a first secure endpoint, installing a second secure endpoint, and installing a third secure endpoint, and encrypting communications using a first unique key and a second unique key as claimed.  
	The Examiner notes that the art supplied by the Examiner in the previous office action on the merits is in no way applicable to the newly presented claim and now requires the Examiner to perform a new, disparate, non-overlapping and burdenous search. The Examiner notes that the claims require a burdenous search requiring distinct keyword combinations not used when searching the previous set of claims; the previous keyword combinations are not applicable. Since the Examiner has provided an 
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, for at least the reasons stated supra, claim 19 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

	The previous claims objections for “communities-of-interest” are now moot in view of amendments.

Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Specifically, Applicant argues the prior arts does not disclose newly amended limitations “wherein the service access point only allows communications matching the secure identity to reach the service such that each node is cryptographically isolated.”
Examiner respectfully disagrees and the Office Action has been updated below reflecting the claims as currently presented.  In particular, Raney teaches that “each pod  in Kubernetes is assigned a unique (within the cluster) IP address, which allows applications to use ports without the risk of conflict” (¶ 0065) and that Kubernetes master controller “as the main controlling unit of the cluster of Kubernetes nodes that manages the cluster workload and directs communication across the system” teaches the amended limitations above.  The Kubernetes master controller teaches a service access point only allowing communications matching specific IP addresses.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mencias et al. (US Pub No 2021/0097169) in view of Raney (US Pub No 2019/0116110)

With respect to claim 1, Mencias teaches a method of securing containers within clusters, the method comprising: 
configuring a service access point within the cluster as a secure endpoints(e.g., inserting the re-packaged image into a Kubernetes pod container, the  Kubernetes pod comprising of a plurality of containers, which teaches cluster of containers.  A particular selection of microservices running as containers are group together into a pod forming an application or solution ¶ 0020 and having node agent that runs on every node ¶ 0023); and 
associating services within the clusters with a secure identity (e.g., upon inserting the image into a Kubernetes pod container, the container is associated and constrain to the original docker image ¶ 0019-0020); 
wherein each cluster is cryptographically isolated (e.g., upon deployment of the customer docket image into the secured Kubernetes POD 220, it is placed into a pod container ¶ 0022 and each secure container in the pod is isolated with secure execution ¶ 0023 preventing a single workload from .  
Mencias discloses the above, especially with regards to setting up each pod container as being protected from other containers, Kubernetes components, underlying host, and cloud administrator (¶ 0023) but does not explicitly disclose the service access point handling all communications into and out of the cluster and wherein the service access point only allows communications matching the secure identity to reach the service.  However, Raney teaches the service access point handling all communications into and out of the cluster (e.g., Kube-Proxy is an implementation of a network proxy and load balancer, supports the service abstraction along with other networking operation, and routes packet traffic with respect to the users to and from appropriate containers based on IP and port number of the incoming request ¶ 0067) and wherein the service access point only allows communications matching the secure identity to reach the service (e.g., each pod  in Kubernetes is assigned a unique IP address, which allows applications to use ports without the risk of conflict ¶ 0065 and that Kubernetes master controller “as the main controlling unit of the cluster of Kubernetes nodes that manages the cluster workload and directs communication across the system” teaches the Kubernetes master controller as a service access point only allowing communications matching specific IP addresses).  Therefore, based on Mencias in view of Raney, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Raney to the system of Mencias in order to facilitate the testing of network packet communications across the network environment including using test agent (¶ 0003 & 0007).

With respect to claim 2, the references above further teaches encrypting communications within communities of interest with a key associated with the communities-of-interest (e.g., workload 

With respect to claim 3, the references above further teaches wherein associating includes communities-of-interest configured for a web tier, an application tier or a database tier (e.g., application or program @ Mencias ¶ 0042-0044).

With respect to claim 4, the references above further teaches configuration a service access point includes configuring a service access point as a node within a cluster (e.g., the endpoint acting as node agent that runs on every node of the cluster @ Mencias ¶ 0023).

With respect to claim 5, the references above further teaches wherein associating a service includes associating a service within the clusters as a community-of-interest (e.g., A particular selection of microservices running as containers are group together into a pod forming an application or solution @ Mencias ¶ 0020).

With respect to claim 6, the references above further teaches translating by the secure endpoint between communities of interest outside the cluster and communities-of-interest within the cluster (e.g., translating communication between Nodes @ Mencias ¶ 0042 using unique key to decrypt the encrypted volume @ Mencias ¶ 0022).

The limitations of claim 7 are substantially similar to claim 1 above, and therefore this claim is likewise rejected.



The limitations of claim 9 are substantially similar to claim 3 above, and therefore this claim likewise rejected.

The limitations of claim 10 are substantially similar to claim 4 above, and therefore this claim likewise rejected.

The limitations of claim 11 are substantially similar to claim 5 above, and therefore this claim is likewise rejected.

The limitations of claims 12 are substantially similar to claim 6 above, and therefore this claim is likewise rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493